DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission with respect to all claims filed on 05/04/2021 has been entered.

Status of the application

This Office Action is in response to Applicant's amendments and arguments filed on 05/04/2021. Claims 21-40 are pending for this examination.



Acknowledgement

Claims 21, 26, 28, 33, 35 and 40 have been amended.
In light of applicant’s arguments on page 10 about 35 112(a) rejection of claims 21, 28 and 35, this rejection of the above claims have been withdrawn.
In light of applicant’s amendment to claims 26, 33 and 40, the 35 USC 112(a) rejection of these claims have been withdrawn. 
Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 


Authorization for examiner’s amendment was given in an interview with Mr. Armon Shahdadi, Reg. No. 70,728 on 05/19/2021, to obviate any potential 35 U.S.C. 103 issues and put the case in condition for allowance.

The Claims as amended are presented below.

IN THE CLAIMS:

Please amend claims 21, 28 and 35.

The listings of claims below will replace all prior versions, and listings, of claims in the application as follows:

21. (Currently Amended) A method for managing firmware versions, the method comprising: 

processing a profile received by a user device from a management server, the profile including a restriction payload that comprises a corporate identifier and a flag that enables or disables a firmware update function for the user device; 

identifying a current firmware version of the user device; 

comparing the current firmware version to a profile-specified firmware version; 

performing, in an instance where the current firmware version is the same as the profile- specified firmware version, a series of processes including: 

transmitting an identity of the current firmware version to the management server, 
disabling the firmware update function of the user device by making an Application Programming Interface (API) call to 
the API call including the corporate identifier and setting the current firmware version as a target firmware version, and causing the user device to register with the firmware server; and 

causing, in an instance where the firmware update function is re-enabled, the user device to communicate with one of the management server and the firmware server to obtain a target firmware version for updating the current firmware version based on the profile.


28. (Currently Amended) A non-transitory, computer-readable medium comprising instructions that, when executed by a processor, perform stages for managing firmware versions, the stages comprising: 

processing a profile received by a user device from a management server, the profile including a restriction payload that comprises a corporate identifier and a flag that enables or disables a firmware update function for the user device;

identifying a current firmware version of the user device; 

comparing the current firmware version to a profile-specified firmware version; 

performing, in an instance where the current firmware version is the same as the profile- specified firmware version, a series of processes including: 

transmitting an identity of the current firmware version to the management server, 

disabling the firmware update function of the user device by making an Application Programming Interface (API) call to  a firmware server in response to determining that the flag in the profile's restriction payload specifies disabling the firmware update function, the API call including the corporate identifier and setting the current firmware version as a target firmware version,

 and causing the user device to register with the firmware server; and

causing, in an instance where the firmware update function is re-enabled, the user device to communicate with one of the management server and the firmware server to obtain a target firmware version for updating the current firmware version based on the profile.

35. (Currently Amended) A system for managing firmware versions for a group of user devices, comprising: 

a memory storage including a non-transitory, computer-readable medium comprising instructions; and 

a user device including a processor that executes the instructions to carry out stages comprising: 

processing a profile received by a user device from a management server, the profile including a restriction payload that comprises a corporate identifier and a flag that enables or disables a firmware update function for the user device; 

identifying a current firmware version of the user device; 

comparing the current firmware version to a profile-specified firmware version; 

performing, in an instance where the current firmware version is the same as the profile-specified firmware version, a series of processes including: 

transmitting an identity of the current firmware version to the management server, disabling the firmware update function of the user device by 
making an Application Programming Interface (API) call to the API call including the corporate identifier and setting the current firmware version as a target firmware version, and causing the user device to register with the firmware server; and 
causing, in an instance where the firmware update function is re-enabled, the user device to communicate with one of the management server and the firmware server to obtain a target firmware version for updating the current firmware version based on the profile.

Allowance

Claims 21-40 are allowed.

Allowable Subject Matter

The following is an examiner’s statement of reason for allowance: 

The closest prior art of record, Chan (hereinafter Chan, Pub. No.: US 2015/0067667) 
Raleigh et al. (hereinafter Raleigh, Patent No.: US 10,064,055) and Samsung (hereinafter Samsung, "Enterprise Firmware Over-The-Air'', Published by Samsung at
https://seap.samsung.com/sdk/enterprise-fota), taken either singly and/or in combination with other cited prior arts, do not teach or render obvious the invention as recited in the independent claims. More specifically, when taken in the context of the claim as a whole, the prior arts do not teach the limitations of: 

Claim 21: 
...”transmitting an identity of the current firmware version to the management server, 
disabling the firmware update function of the user device by making an Application Programming Interface (API) call to a firmware server in response to determining that the flag in the profile's restriction payload specifies disabling the firmware update function, 
the API call including the corporate identifier and setting the current firmware version as a target firmware version, and causing the user device to register with the firmware server;”  ... ....

Claims 28 and 35 have substantially similar claim limitations as above. 

Chan teaches firmware distribution from multiple servers to multiple client devices. Raleigh teaches disabling firmware/software updating using a restriction payload. Samsung teaches over-the-air firmware upgrade in an enterprise. However, none of the prior arts teach the claim limitations as mentioned above. 

As prior arts of record do not teach and/or suggest these claimed limitations, the independent claims 21, 28 and 35 are allowed because they include the above limitations. The remaining pending claims are allowed because they are dependent on an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAIN M MORSHED whose telephone number is (571)272-3335. The examiner can normally be reached on 12:00PM-9:00PM Eastern. The fax number and the email address for the examiner is (571)273-3335 and hossain.morshed@uspto.gov. Please note that an applicant can send email messages to the examiner but the examiner cannot send email messages to the applicant without written authorization from the applicant. An applicant can authorize the examiner for email communication by mentioning the following in an email, “According to MPEP 502.03, recognizing that Internet communications are not secure, I hereby authorize the examiner to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOSSAIN M MORSHED/Primary Examiner, Art Unit 2191                                                                                                                                                                                                        May 20, 2021